20 Mich. App. 305 (1969)
174 N.W.2d 46
WINKELMAN
v.
WINKELMAN
Docket No. 6,638.
Michigan Court of Appeals.
Decided November 26, 1969.
Robert J. Hribar, for plaintiff.
Eric Golting, for defendant.
Before: LEVIN, P.J., and T.M. BURNS and DANHOF, JJ.
PER CURIAM.
The pertinent facts of this cause are clearly and briefly stated in the trial court opinion:
"The parties were married in January, 1948, and separated in January, 1966. Parties are 58 and 59 years of age and there were no children of this marriage.
"Plaintiff husband testified that after defendant joined Jehovah's Witnesses, she became unbearable, *306 with excessive criticism and accusations, calling him dumb, lazy, repeatedly stating she hated him and in the fall of 1965 threw a sugar bowl at him. This conduct and the false accusations brought on plaintiff's ulcers and ill health. In January, 1966, she left to live with her mother, then in Florida.
"Defendant has denied the allegations, except for the one occasion testified to by a third party when she stated she hated him.
"After sizing up the parties, the plaintiff is a rather subdued quiet type, and the defendant a forceful aggressive personality; the court is inclined to hold that the situation exceeds that of normal marital bickering, and that the plaintiff had made out a case justifying a judgment for absolute divorce.
"The bank account should be equally divided."
The trial court's granting of the divorce was based on the finding that "the situation exceeds that of normal marital bickering."
This case is similar to Gilchrist v. Gilchrist (1952), 333 Mich 275, 277, where the court found that "the real substantial testimony as to defendant's constant nagging and false accusations came from plaintiff himself."
The trial court here as in Gilchrist (at p 279) "heard and saw the witnesses at first hand and we are reluctant to disturb its findings, notwithstanding the fact that defendant disputes material facts therein." For as the court also said in Gilchrist at p 277, "(t)he trial judge who hears the testimony may believe one party even if such testimony is not corroborated by that of third persons provided the party's testimony is credible and clearly establishes the right to relief."
We find nothing in the record which would allow us to discount the plaintiff's credibility or the trial court's reliance thereon.
Affirmed. Costs to plaintiff.